SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Redomiciliation of Petrobras’ finance subsidiary PifCo Rio de Janeiro, August 9 th , 2013 – Petróleo Brasileiro S.A. – Petrobras announces that its wholly owned finance subsidiary, Petrobras International Finance Company (“PifCo”), has completed the transfer of its domicile by way of corporate migration, deregistering in the Cayman Islands and registering by way of continuation in Luxembourg, under the corporate denomination of Petrobras International Finance Company S.A. PifCo’s new principal executive office is located at 40, Avenue Monterey, 2163 Luxembourg, Grand-Duchy of Luxembourg . About PifCo PifCo was originally incorporated in the Cayman Islands as an exempted company with limited liability in order to facilitate and finance the import of crude oil and oil products by Petrobras into Brazil. Since September 30, 2011, PifCo has no longer engaged in the sale and purchase of crude oil and oil products to and from Petrobras, third parties and related parties, and its primary object is to finance the business operations of Petrobras. PifCo has been redomiciled as a Luxembourg public company limited by shares ( société anonyme ) and continues to be used as a general finance vehicle for Petrobras, including in the international capital markets. Petrobras guarantees, and will continue to guarantee, PifCo’s debt obligations through full and unconditional guarantees of payment. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 9, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
